Citation Nr: 1134906	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-33 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The appellant served in the Texas National Guard.  He had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from September 1983 to April 1986 and from May 1989 to April 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for schizophrenia, paranoid type.

In his substantive appeal, the appellant indicated that he wanted a hearing at the RO before a traveling Veterans Law Judge (VLJ).  In response, the appellant was informed by letter that the hearing was scheduled for August 18, 2011.  The appellant failed to report for the scheduled hearing.  He also did not request a postponement and has provided no explanation for his failure to attend the hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Outstanding records are needed in order to determine whether service connection for schizophrenia is warranted.  In the appellant's service treatment records he stated that he was hospitalized prior to service in 1979 at the San Antonio State Hospital.  There are no medical records prior to the Veteran's October 1983 enlistment examination.  An attempt should be made to obtain the San Antonio State Hospital records documenting the appellant's alleged pre-service schizophrenia.

Furthermore, the appellant has indicated that he was in receipt of Social Security Administration benefits.  Those reports are not of record.  Thus, additional action in this regard is needed.

The appellant has served both periods of ACDUTRA and INACDUTRA. In 2006, the National Personnel Record Center (NPRC) determined that the Veteran performed on no active duty other than ACDUTRA from January to May 1984.  Copies of Army National Guard records in the claims file appear to indicate other possible periods of ACDUTRA and INACDUTRA, including between 1989 and 1991.  Therefore, the RO is asked to verify all periods of service and determine which periods of service were ACDUTRA and which periods were INACDUTRA.  

The appellant has not served on active duty.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable to the appellant's case.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Rather, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, a claimant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donellan v. Shinseki, 24 Vet. App. 167 (2010). 

The appellant was afforded a VA examination in March 2007.  However, the VA examination is inadequate.  The examiner stated that the current schizophrenia is a continuation of the same process noted during service and the severity of the symptoms will wax and wane over time.  The same examiner who conducted this examination is asked to provide an addendum to his opinion.  He is asked to determine if the schizophrenia pre-existed service and if a permanent increase in the severity of the disability occurred in service, beyond the natural progression of that disability.  On the other hand, if schizophrenia did not pre-exist service, the examiner is asked to state whether the disability had its onset during service.

Accordingly, the case is REMANDED for the following action:

1.   The RO should attempt to obtain and associate with the claims file the appellant's San Antonio State Hospital records beginning in 1979.  Any necessary authorization for the release of records should be obtained from the Veteran.  If the records cannot be located or obtained, that fact should be documented in the record.  

2.  Obtain from the Social Security Administration a copy of its decision(s), if any, awarding the appellant disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.

3.  Contact all appropriate sources in order to verify the specific dates of the appellant's ACDUTRA and INACDUTRA. Service records providing points are not helpful in this regard.  All verified periods of service and all responses received must be documented and associated with the claims file.

4. The Veteran's entire claims folder should then be forwarded to the VA examiner who conducted the Veteran's March 2007 VA examination (or other suitable examiner if the March 2007 examiner is unavailable . Following a review of the entire pertinent evidence of record, that examiner should prepare an addendum and state whether:  a) the appellant's schizophrenia pre-existed service and if so did the schizophrenia permanently increase beyond the natural progression of the disability or b) if the schizophrenia did not pre-exist service, did it is at least as likely as not have its onset in service or is it otherwise related to service.  

5.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


